UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7908


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL TRACY HARMON,

                Defendant – Appellant,

          and

ERIC WILSON, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:99-cr-00023-RBS-13; 2:13-cv-00454-RBS-LRL)


Submitted:   April 21, 2014                       Decided:   May 1, 2014


Before MOTZ and    FLOYD,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Tracy Harmon, Appellant Pro Se. V. Kathleen Dougherty,
Joseph Kosky, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael     Tracy       Harmon       seeks    to     appeal      the    district

court’s    order    denying     relief    on      his     28    U.S.C.      § 2241      (2012)

petition, which the court correctly treated as a successive 28

U.S.C. § 2255 (2012) motion.             The order is not appealable unless

a   circuit        justice     or      judge       issues            a    certificate      of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard          by         demonstrating       that

reasonable     jurists       would     find        that        the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief     on     procedural          grounds,        the       prisoner       must

demonstrate    both     that     the     dispositive           procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Harmon has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with    oral     argument       because           the       facts   and    legal



                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4